Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered November 1, 1999, convicting defendant upon his plea of guilty of two counts of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to two counts of attempted criminal sale of a controlled substance in third degree. The record reveals that, prior to this plea, County Court had made a sentencing commitment that defendant refused to accept. Thereafter, County Court withdrew this offer. A subsequent arrangement was then entered into by which defendant would agree to plead guilty to two counts of attempted criminal sale of a controlled substance in the third degree in satisfaction of the first and third count of the indictment charging defendant with criminal sale of a controlled substance in the third degree. This plea was conditioned on a sentencing recommendation to County Court that defendant receive an indeterminate prison sentence that would not exceed 2 to 6 years. Thereafter, defendant was sentenced in accordance with the plea arrangement to two concurrent prison terms of 2 to 6 years.
Defendant contends on appeal that County Court considered improper factors and that the sentence is harsh and excessive. The record reveals that defendant entered a knowing and voluntary guilty plea and was sentenced in accordance therewith. Defendant was given ample opportunity to reflect upon his guilty plea and the provisions of the sentence; he decided to accept all of its terms. We therefore conclude that the appeal has no merit (see, People v Masten, 215 AD2d 892, lv denied 86 NY2d 782). We also reject defendant’s contention that the sentence imposed was attributable to vindictiveness (see, People v Young, 94 NY2d 171, 177).
Mercure, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed. *552alia, limited petitioner’s license by prohibiting him from prescribing controlled substances.